Title: From Alexander Hamilton to James McHenry, 23 October 1799
From: Hamilton, Alexander
To: McHenry, James


New York, October 23, 1799. “… I am induced to think, that the recruiting Service for the Sixth and Seventh Regiments will be promoted by leaving them to take their Winter Quarters within their respective States. I submit this observation. It is not for me to judge, as to these Troops, whether there are reasons for adhering to the primitive plan which outweigh the consideration just mention’d.”
 